DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114 
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/8/22 has been entered.

Status of Claims
Claims 1, 4-10, 13-14, and 16-20 are currently pending and have been examined.  


Allowable Subject Matter
Claims 1, 4-10, 13-14, and 16-20 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Regarding the rejection under 35 U.S.C. 101, the claims are eligible in light of the claim amendments and Applicant’s arguments. Under Step 2A, Prong 2, the additional elements of the independent claims are doing more than just adding the words “apply it” with the abstract idea. A computer is not merely being used as a tool to perform the abstract idea.  In addition, the amended claims the 101 rejection is not applicable because in ordered combination it is a practical application.  As recited in the claims, claim contains the specific elements of: 
“receive market depth information for a market instrument as input from one or more second computing devices over a network, said market depth information including bid and ask order metrics at corresponding prices of the market instrument and associated time information, wherein the bid and ask order metrics include bid and ask order volumes: 
generate a graphical representation of the market depth information having a first axis corresponding to time and a second axis corresponding to price of the market instrument; 
generate a discrete color gradient corresponding to one or more of the bid and ask order metrics based on at least the market depth information; 
align the discrete color gradient corresponding to one or more of the bid and ask order metrics at corresponding locations within intervals of the graphical representation of the market depth information, wherein the color gradient at each location corresponds to a volume over a corresponding time interval; 
compare at least a first section of the graphical representation with one or more predetermined criteria indicative of aberrational order volume at a location within the first section; 
change the coloring of locations within the first section corresponding to aberrational order volume; 
update the color gradient and axis alignment based on at least the market depth information, wherein the suggested price point for placing an order identifies a price without signaling trade intentions; and 
indicate, via the color gradient, a suggested price point for placing an order; 
display, via a display device coupled with the first computing device, the graphical representation of the market depth information and the aligned color gradient, wherein the graphical representation is displayed onto a plot area and the aligned color gradient is displayed within the graphical representation, wherein the plot area includes a button configuredPAL01127862 1ATTORNEY DOCKETPATENT APPLICATION081601.017616/942,063 3 of 18 to accept a first input corresponding to a desired trade price and a scroll bar configured to accept a second input corresponding to a zoom action;
determine a visual change in the display of the plot area in response to receipt of a first input;
update the plot area on the display device, wherein the update reflects the change in the display of the plot area; 
determine the suggested price point at which the aberrational order volume is lower than the expected volume based; 
accept an input from an input device, coupled to the first computing device, via the grid at a location corresponding to the suggested price point; and
create an order at the suggested price point and a selected order volume; and an input device coupled to the first computing device for accepting an input, wherein 
the first computing device is further configured to zoom, scroll, or pan the grid area in response to the input; 
the first computing device is further configured to accept input for an order at a selected price and submit said order at said selected price; and
the first computing device is further configured to generate color gradients of a third color for orders placed into the market (emphasis examiner’s).”
Furthermore, the combination of additional elements are not well understood, routine, and conventional. For example, it is not well understood, routine, and conventional to use a graphically-interactive button (in the displayed plot area) that is configured to accept a trade price input and using a graphically-interactive scroll bar configured to accept a second input specifically for a graphical-visual adjustments (i.e. a zoom action) use in the process of determining trading opportunity.  Essentially, in order to achieve the goal of the invention, all the claim elements including – e.g., the processor and computing device, the display device, and the network – used in the process of determining trading opportunity and using color to represent a third variable in a two dimension graph.  
As such, the rejection under 35 U.S.C. 101 is withdrawn.  

The instant invention overcomes 35 USC §102(a)(1) and 35 USC §103 rejections because the examiner has determined that the prior art of record does not teach the elements of claim 1, and the other independent claims.  See the specific claim elements recited above.
As recited in the claims, claim specific elements of:
“receive market depth information for a market instrument as input from one or more second computing devices over a network, said market depth information including bid and ask order metrics at corresponding prices of the market instrument and associated time information, wherein the bid and ask order metrics include bid and ask order volumes: 
generate a graphical representation of the market depth information having a first axis corresponding to time and a second axis corresponding to price of the market instrument; 
generate a discrete color gradient corresponding to one or more of the bid and ask order metrics based on at least the market depth information; 
align the discrete color gradient corresponding to one or more of the bid and ask order metrics at corresponding locations within intervals of the graphical representation of the market depth information, wherein the color gradient at each location corresponds to a volume over a corresponding time interval; 
compare at least a first section of the graphical representation with one or more predetermined criteria indicative of aberrational order volume at a location within the first section; 
change the coloring of locations within the first section corresponding to aberrational order volume; 
update the color gradient and axis alignment based on at least the market depth information, wherein the suggested price point for placing an order identifies a price without signaling trade intentions; and 
indicate, via the color gradient, a suggested price point for placing an order; 
display, via a display device coupled with the first computing device, the graphical representation of the market depth information and the aligned color gradient, wherein the graphical representation is displayed onto a plot area and the aligned color gradient is displayed within the graphical representation, wherein the plot area includes a button configuredPAL01127862 1ATTORNEY DOCKETPATENT APPLICATION081601.017616/942,063 3 of 18 to accept a first input corresponding to a desired trade price and a scroll bar configured to accept a second input corresponding to a zoom action;
determine a visual change in the display of the plot area in response to receipt of a first input;
update the plot area on the display device, wherein the update reflects the change in the display of the plot area; 
determine the suggested price point at which the aberrational order volume is lower than the expected volume based; 
accept an input from an input device, coupled to the first computing device, via the grid at a location corresponding to the suggested price point; and
create an order at the suggested price point and a selected order volume; and an input device coupled to the first computing device for accepting an input, wherein 
the first computing device is further configured to zoom, scroll, or pan the grid area in response to the input; 
the first computing device is further configured to accept input for an order at a selected price and submit said order at said selected price; and
the first computing device is further configured to generate color gradients of a third color for orders placed into the market (emphasis examiner’s),” limit the claims in a specific and narrow way that overcome the prior art.
The prior art of record, DiSalvo (20080183639) teaches a system for securities liquidity flow tracking, display and trading.  Specifically, DiSalvo teaches a system that provides trade information such as last trade price, volume, PE ratio, mkt cap, dividend, yield in graphical display, singly or index, over any time period.  However, DiSalvo does not teach or suggest (in combination with the other claims’ elements) specific step of generating a graphical representation of the market depth information that includes the use of a graphically-interactive button (in the plot area) that is configured  to accept a trade price input and a scroll bar configured to accept a second input specifically for a graphical-visual adjustments (i.e. a zoom action), AND the specific procedural steps of receiving market information, generating a two dimension graph showing price vs time, using colors to represent volumes, comparing graph to a predetermined criteria, flagging any aberrations, suggesting arbitrage, and displaying the results.   Gilmore (20110025717) teaches displaying graphical information in the magnified view that allows the user to horizontally scroll the magnified view to various view portions of the graph.  Zukerman, Erez (“How to Create Progress Bars in Excel With Conditional Formatting” Howtogeek.com http://www.howtogeek.com/howto/45677/how-to-create-progress-bars-in-excel-with-conditional-formatting/  Jan 8, 2012) teaches the creation of progress bars in Excel with conditional formatting.  Niles, Robert (“Statistics / Standard Deviation” Robert Niles, http://www.robertniles.com/stats/stdev.shtml July 1, 2004) teaches calculate the mean of a measurement and the possible deviation/error.
DiSalvo, Gilmore, Zukerman and Niles – alone or in combination – do not disclose the disclosed claims’ elements which includes the generation of a graphical representation of the market depth information that includes the use of a graphically-interactive button (in the plot area) that is configured  to accept a trade price input and a scroll bar configured to accept a second input specifically for a graphical-visual adjustments (i.e. a zoom action), AND the various procedural steps listed in the claims. Therefore the claims are deemed allowable.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  See attached 892, Notice of References Cited.
Buxton (20020111889) teaches network reverse auction and spending analysis methods.
Burns (20050154668) teaches system and method for estimating a spread value.
Kemp (20030200167) teaches system and method for performing automatic spread trading.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK GAW whose telephone number is (571)270-0268.  The examiner can normally be reached on Mon-Fri 8:30AM-5:00PM EST.   If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mike Anderson can be reached on 571 270-0508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.   Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARK GAW/
Examiner, Art Unit 3698
/Mike Anderson/Supervisory Patent Examiner, Art Unit 3698